DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-16, in the reply filed on 5/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 17-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings submitted on 10/22/2019 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021, 02/22/2021, 6/26/2020 and 10/22/2019 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a composition comprising an organic compound and 100 ppm or less of an anthracene compound having a hydrogen at the position 9 and/or position 10. It is unclear if the anthracene compound must necessarily be present in the composition. According to the description in the specification, the invention is directed to a process of removing as much as possible any anthracene compound having a hydrogen at the position 9 and/or position 10 from an organic compound meant to be used for an OLED. The anthracene compound is viewed as impurity [0049] and its concentration in the composition “can be equal to or lower than the detection limit” [0021]. In other words, the anthracene compound can be present in an amount of 0-100 ppm. However, the language as used in claim 1 appears to require the anthracene compound as if it were an essential constituent of the claimed composition. Claims 2-16 depend from claim 1 but fail to remedy the deficiency and they are therefore indefinite as well. Additionally, claim 4 depends on claim 1 and recites that the composition contains multiple types of the anthracene compound and that the concentration of each is 100 ppm or less. This means that the total concentration of the anthracene compounds can be greater than 100 ppm, which is not consistent with claim 1. To be consistent with claim 1, the total concentration of the all types of the anthracene compound must be 100 ppm or less (as recited in claim 7). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As explained above, claim 1 is essentially directed to a composition substantially free of an anthracene compound having a hydrogen at the position 9 and/or position 10 and comprising an organic compound. The description in the specification explains that the presence of the anthracene compound would jeopardize the performance of the OLED comprising the organic compound. However, claim 1 is not limited to OLED application; the composition (as claimed) can be any composition as long as it has an organic compound. Thus, the composition of claim 1 can be a biological sample, a plant-derived sample, a pure organic solvent such as acetone, etc. These compositions are clearly outside the scope of the invention (as described).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2008/0113468 A1 to Spreitzer et al.
It is noted that, as claim 1 essentially recites an organic composition comprising 0-100 ppm of an anthracene compound having an active hydrogen at position(s) 9 and/or 10, any organic samples known before the filing date of this application and having no detectable presence of the anthracene compound potentially anticipates the claimed invention. The following rejection is an example.
Spreitzer et al. discloses a composition comprising an organic semiconducting compound wherein the composition is used to prepare an OLED and it has less than 20 ppm of halogens. Not only halogens, any impurities in organic semiconducting materials significantly degrade OLEDs [0003]. It is required that the organic semiconducting materials be free of reactive impurities [0018]. While the focus of the disclosure is on halogen impurities as well as impurities of sulfur [0040], phosphorus [0041], silicon [0042], boron, tin and zinc [0043], the overall message is that any active impurities should be minimized as much as possible. In example 1, the organic compound 1,6-bis(spiro-9,9’-bifluoro-2- yl)pyrene, having a purity (HPLC) greater than 99.9%, is synthesized from spiro-9,9’-bifluorene-2-boronic acid and 1,6-dibromo-pyrene and 

    PNG
    media_image1.png
    186
    570
    media_image1.png
    Greyscale

purified first by recrystallization (twice) and then sublimation. As the compound is not derived from any anthracene precursors and it has an extremely high purity obtained by sublimation, it is reasonable to conclude that the compound is free of an anthracene compound having a hydrogen at position(s) 9 and/or 10. Alternatively, in view of (1) the prior art teachings regarding the effects of active impurities on OLEDs, (2) the fact that the organic synthesis does not involve any anthracene derivatives, and (3) the meticulous effort to purify the organic semiconducting materials, one of ordinary skill in the art would immediately conclude that the obtained 1,6-bis(spiro-9,9’-bifluoro-2- yl)pyrene is free of an anthracene compound having a hydrogen at position(s) 9 and/or 10. Since the Office lacks the means to conduct experiments, the burden of proof is shifted to the applicant to show otherwise. See MPEP 2112 (III-V). Claims 2-11 and 15-16 are unpatentable for the same reasons, and claims 12-14 are met by the prior art pyrene derivative.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762